Per curiam.
The conduct of attorney Charles T. Corn in this case is similar to that in the preceding case (In the matter of Corn, Supreme Court Disciplinary No. 317). In this case, after Corn accepted a retainer to file a contempt action, his clients attempted unsuccessfully to contact him by telephone for two weeks. When the clients finally were able to contact Corn, he assured them that the contempt action had been filed; it had not. Upon being discharged, Corn failed to return the documents he had received from the clients and refused to refund the retainer.
The Special Master recommended that Corn receive a six month suspension to run consecutively to the six month suspension ordered in Supreme Court Disciplinary No. 317, in which recommendation the State Disciplinary Board joined. The recommendation of the State Disciplinary Board is approved. Charles T. Corn is suspended from the practice of law for six months, to run consecutively to the six-month suspension ordered in Supreme Court Disciplinary No. 317.

All the Justices concur.

Omer W. Franklin, Jr., General Counsel State Bar, Bridget B. Bagley, Assistant General Counsel State Bar, for State Bar of Georgia.